Citation Nr: 0417514	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a low back disorder.  

2.	Entitlement to service connection for multiple joint 
arthritis.  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to August 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision issued by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Board observes that service connection initially 
had been denied by the RO in a May 2000 decision, which the 
veteran did not appeal.  The claims were denied as not well 
grounded in the May 2000 decision.  After that decision, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  Under the VCAA, the veteran was 
granted a de novo review of his claims.  Thus, there is no 
requirement that new and material evidence be submitted to 
reopen his claims, and the issues on appeal are as described 
above.  

In September 2003, the veteran and his spouse testified at a 
hearing in San Antonio, Texas, before the undersigned.  A 
copy of the transcript is associated with the record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the September 2003 hearing, the veteran testified that he 
had received chiropractic treatment at Laughlin Air Force 
Base in early 1980 or 1981.  He further stated that he had 
received treatment for his back disorder at Elmendorf Air 
Force Base.  It appears that the veteran's service medical 
records received from the National Personnel Records Center 
are incomplete, because records of this reported treatment 
are not associated with the claims file.  The veteran also 
testified that soon after his retirement from the military, 
Lockheed Martin hired him and that he was given a mini-
physical examination.  The record was held open for 60 days 
to allow the veteran to submit records from his former 
employer, but none were received.  On remand, the RO should 
ask the veteran to sign an authorization for release of 
records from his former employer and attempt to obtain 
medical records from Lockheed Martin.  The Board reminds the 
appellant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Finally, as an administrative matter, there also appears to 
be some question as to the matter of the veteran's current 
representative in this case.  The Power of Attorney (POA) (VA 
Form 21-22) of record, dated in March 2000, shows the 
American Legion as the veteran's designated representative.  
However, at his hearing, the veteran was represented by the 
Texas Veteran Commission (TVC).  The undersigned Acting 
Veterans Law Judge asked the TVC representative if he was 
representing the veteran for the American Legion and he 
replied that he was doing it for the TVC.  Since a VA Form 
21-22 is not of record for the TVC, this matter is referred 
to the RO for clarification during the course of this remand.

Accordingly, the case is remanded for the following.  

1.  The RO should contact the veteran to 
ascertain his intentions regarding 
representation.  He should be advised 
that the current VA Form 21-22 shows that 
the American Legion represents him; 
however, the Texas Veterans Commission 
(TVC) represented him at the September 
2003 hearing.  If he wishes to be 
represented by the TVC or any other 
organization/representative instead of 
the American Legion, he should be 
requested to provide a properly executed 
VA Form 21-22 as provided by 38 C.F.R. § 
20.602 (2003).  If the veteran appoints a 
new representative, that organization/
representative should be afforded the 
opportunity to review the claims file and 
present written argument on the veteran's 
behalf. 

2.  The RO should send a request to the 
National Personnel Records Center and ask 
that an additional search for the 
veteran's service medical records be 
undertaken, in particular, a search 
should be made for chiropractic treatment 
records from Laughlin Air Force Base in 
1980 and 1981 and records from Elmendorf 
Air Force Base for treatment of back 
pain/disorder.  

3.  In addition, the RO should submit 
requests to both Laughlin and Elmendorf 
Air Force Bases for a search of the 
medical records of those facilities for 
any treatment that the veteran may have 
received.  

4.  The RO should ask the veteran to sign 
an authorization for release of medical 
records from his former employer, 
Lockheed Martin.  If records are 
unavailable, please have his former 
employer so indicate.

5.  After completion of the above, the RO 
should readjudicate the claims, including 
any additional evidence obtained on 
remand.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be issued 
a supplemental statement of the case, to 
include all pertinent law and 
regulations, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.
 
The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



